Case 4:18-cv-02318-JFS Document 30 Filed 01/07/21 Page 1 of 17

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

CARL ROMANO, III,
Plaintiff, CIVIL ACTION NO. 4:18-cv-02318
Vv. (SAPORITO, M.J.)

LIBERTY MUTUAL HOLDING
INSURANCE COMPANY,

 

Defendant.

MEMORANDUM

This matter is before the court on the motion for summary
judgment as to the stacking issue (Doc. 23) filed by the defendant, Liberty
Mutual Holding Insurance Co. For the reasons set forth herein, we will

deny the motion.

I. Statement of Facts!

The plaintiff, Carl Romano, II], was involved in a two motor-vehicle
accident on October 26, 2016, on West Fourth Street, Williamsport,
Lycoming County, Pennsylvania. At the time of the accident, the

tortfeasor had an automobile insurance liability limit of $100,000.

 

1 The facts of this case are taken from the statement of undisputed
material facts and answer thereto. (Doc. 24; Doc. 28).
Case 4:18-cv-02318-JFS Document 30 Filed 01/07/21 Page 2 of 17

Romano was insured under a policy of automobile insurance (the “policy”)
issued by the defendant which was in effect at the time of the accident
and provided for underinsured motorist benefits (non-stacked) in the
amount of $100,000. Romano settled his third-party claim against the
tortfeasor with the consent of the defendant.

At the inception of the policy in May 2013, there were two vehicles
insured under the policy. On May 21, 2013, Romano rejected stacking by
signing a rejection of stacking form. It is undisputed that he signed the
rejection form. On August 9, 2016, the plaintiff added a 1974 Chevrolet
El Camino (the “El Camino”) to the policy. This was an additional vehicle
and not a replacement vehicle. At the time of the addition of the El
Camino, Romano did not sign a new rejection of stacking form. At the
request of Romano’s insurance agent, the E] Camino was added to the
policy effective August 9, 2016. Romano alleges that the E] Camino was
added to the policy before the actual purchase of the vehicle thereby
increasing the number of cars on Romano’s policy to three vehicles. (Doc.
28-1). No other policy of insurance applies to the E] Camino other than

the subject policy. The defendant filed its motion for summary judgment
Case 4:18-cv-02318-JFS Document 30 Filed 01/07/21 Page 3 of 17

as to the stacking issue which has been briefed by the parties. (Doc. 23;
Doc. 25; Doc. 29). The motion is ripe for disposition.

Il. Legal Standards

Under Rule 56 of the Federal Rules of Civil Procedure, summary
judgment should be granted only if “there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56(a). A fact is “material” only if it might affect the
outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
(1986). A dispute of material fact is “genuine” only if the evidence “is such
that a reasonable jury could return a verdict for the non-moving party.”
Anderson, 477 U.S. at 248. In deciding a summary judgment motion, all
inferences “should be drawn in the light most favorable to the non-
moving party, and where the non-moving party’s evidence contradicts the
movant’s, then the non-movant’s must be taken as true.” Pastore v. Bell
Tel. Co. of Pa., 24 F.3d 508, 512 (3d Cir. 1994).

The party seeking summary judgment “bears the initial
responsibility of informing the district court of the basis for its motion,”
and demonstrating the absence of a genuine dispute of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the movant makes
Case 4:18-cv-02318-JFS Document 30 Filed 01/07/21 Page 4 of 17

such a showing, the non-movant must set forth specific facts, supported
by the record, demonstrating that “the evidence presents a sufficient
disagreement to require submission to the jury.” Anderson, 477 U.S. at
251-52. Thus, in evaluating a motion for summary judgment, the Court
must first determine if the moving party has made a prima facie showing
that it is entitled to summary judgment. See Fed. R. Civ. P. 56(a); Celotex,
477 US. at 331. Only once that prima facie showing has been made does
the burden shift to the nonmoving party to demonstrate the existence of
a genuine dispute of material fact. See Fed. R. Civ. P. 56(a); Celotex, 477
U.S. at 331.

Both parties may cite to “particular parts of materials in the record,
including depositions, documents, electronically stored information,
affidavits or declarations, stipulations (including those made for the
purposes of the motion only), admissions, interrogatory answers or other
materials.” Fed. R. Civ. P. 56(c)(1)(A). “An affidavit or declaration used
to support or oppose a motion must be made on personal knowledge, set
out facts that would be admissible in evidence, and show that the affiant
or declarant is competent to testify on the matters stated.” Fed. R. Civ.

P. 56(c)(4). “Although evidence may be considered in a form which is
Case 4:18-cv-02318-JFS Document 30 Filed 01/07/21 Page 5 of 17

inadmissible at trial, the content of the evidence must be capable of
admission at trial.” Bender v. Norfolk S. Corp., 994 F. Supp. 2d 593, 599
(M.D. Pa. 2014); see also Pamintuan v. Nanticoke Mem Hosp., 192 F.3d
378, 387 n.13 (3d Cir. 1999) (noting that it is not proper, on summary
judgment, to consider evidence that is not admissible at trial).
IIT, Discussion
We begin our analysis with the presumption under Pennsylvania’s

Motor Vehicle Financial Responsibility Law (“MVFRL?”) that intra-policy
stacking of underinsured motorists (UIM) coverage? applies unless the
insured waives such coverage by executing a stacking waiver. 25 Pa.
Cons. Stat. Ann. §1738(a)-(d); State Auto Prop. & Cas. Ins. Co. v. Pro
Design P.C., 566 F.3d 86, 89-90 (3d Cir. 2009). The MVFRL provides as
follows:

When more than one vehicle is insured under one

... polic[y] providing uninsured or underinsured

motorist coverage, the stated limit for uninsured

or underinsured coverage shall apply separately to

each vehicle so insured. The limits of coverages

available under this subchapter for an insured
shall be the sum of the limits for each motor

 

2 Intra-policy stacking of UIM benefits refers to the multiplication of
the limits of UIM coverage under a single automobile insurance policy by
the number of vehicles insured by that policy.

5
Case 4:18-cv-02318-JFS Document 30 Filed 01/07/21 Page 6 of 17

vehicle as to which the injured person is an
insured.

75 Pa. Cons. Stat. Ann. § 1738(a). Nevertheless, “a named insured may
waive coverage providing stacking of uninsured or underinsured
coverages in which case the limits of coverage available under the policy
for an insured shall be the stated limits for the motor vehicle as to

which the injured person is an insured.” Id. § 1738(b). The statute

further requires that:

[elach named insured purchasing uninsured or
underinsured motorist coverage for more than one
vehicle under a policy shall be provided the
opportunity to waive the stacked limits of coverage
and instead purchase coverage as described in
subsection (b). The premiums for an insured who
exercises such waiver shall be reduced to reflect
the different cost of such coverage.

Id. § 1738(c). Pennsylvania law thus presumes that stacking applies
unless an insured waives it by executing a stacking waiver containing
the language provided in § 1738(d).

Under the subject policy, the definition of “your covered auto”
means “Any newly acquired vehicle, whether operational or not, on the

date you become the owner, subject to ... Newly Acquired Additional
Case 4:18-cv-02318-JFS Document 30 Filed 01/07/21 Page 7 of 17

Vehicle ... below.” (Doc. 24-5, at 1) (Emphasis in original). A “Newly
Acquired Additional Vehicle” is defined as follows:

For any newly acquired vehicle that is in addition
to any shown in the Declarations coverage shall
apply for the first thirty (30) days after you acquire
the vehicle, including the date of acquisition.
Coverage shall be the broadest coverage we provide
for any vehicle shown in the Declarations. This
coverage applies only if:

a. you acquire the additional vehicle during the
policy period shown on the Declaration; and

b. there is no other insurance policy that
provides coverage for the additional vehicle.

If you wish to add or continue coverage you must
ask us to insure the additional vehicle within thirty
(30) days after you acquire the additional vehicle.
The thirty (30) days of coverage includes the day you
acquire the vehicle.

(Id.).

The defendant’s motion for summary judgment is limited to the
issue of whether the defendant was required to obtain a new UIM
stacking waiver from Romano to reduce Romano’s UIM coverage from a
stacked limit of $300,000 to an unstacked limit of $100,000. However,
Romano states that the El Camino was never covered as a newly acquired

additional vehicle because insurance was purchased on the vehicle by
Case 4:18-cv-02318-JFS Document 30 Filed 01/07/21 Page 8 of 17

way of endorsement on the same date just prior to Romano's actual

purchase of the vehicle.’ (Doc. 28, 417; Doc. 28-1).

In addition to the MVFRL legislation referred to above, an after-
acquired vehicle analysis, as it relates to a waiver of stacking, requires
us to be informed by the Sackett trilogy. In Sackett I, the Pennsylvania
Supreme Court held that when a named insured adds a vehicle to an
existing policy and where stacked coverage had previously been waived
under 75 Pa. Cons. Stat. Ann. §1738(c), the insurer must obtain a new
signed waiver form from the insured or suffer default to stacked UM/UIM
coverage limits. See Sackett v. Nationwide Mut. Ins. Co., 919 A.2d 194
(Pa. 2007). In Sackett I, the court held that “when a new car is added to
an existing policy and UM/UIM coverage is purchased insurers must
provide new §1738(d) stacking waivers in order to permit the insured to

waive the increased amount of available stacked UM/UIM coverage.” Id.

 

8 In his affidavit, Romano states that he was required to obtain
insurance before purchasing the vehicle because it was an antique
vehicle. (Doc. 28-1 93). In his brief, Romano does not cite to any statutory
authority for insuring an antique vehicle before the purchase of it, nor
are we aware of any such requirement. This fact, however, is not
dispositive of the issue before us.
Case 4:18-cv-02318-JFS Document 30 Filed 01/07/21 Page 9 of 17

at 196-97. Sackett I made an interesting observation about purchasing

UIM coverage for a third vehicle prior to its acquisition:

The [insureds] could not have purchased [UIM]
coverage for the [third vehicle] prior to its
acquisition, because they would have had no
insurable interest related to it ... [, 1.e., they] could
not purchase [UIM] coverage for an automobile
they had not yet acquired.... Section 1738(c), read
as a whole, makes it clear that an insurer must
provide a stacking waiver each time a new vehicle
is added to the policy because the amount of
coverage that may be stacked increases.

919 A.2d at 201-02. Despite this observation, it is undisputed that the El
Camino was added to Romano’s policy. We must determine whether the
El Camino was added by endorsement or through the newly acquired
additional vehicle clause in the policy, and further, whether the
defendant was required to obtain a new signed waiver form from
Romano.

In Sackett v. Nationwide Mut. Ins. Co. (Sackett I), 940 A.2d 329
(Pa. 2007), the Court modified Sackett I after rehearing, a decision
brought about by the Pennsylvania Insurance Commissioner’s concern as
to the effect that Sackett I's “central conclusion that the addition of a new
vehicle to an existing multi-vehicle policy unambiguously constitutes a

new purchase of coverage” might have on the “newly acquired vehicle

o
Case 4:18-cv-02318-JFS Document 30 Filed 01/07/21 Page 10 of 17

clause.” Sackett II, 940 A.2d at 331. There, the Court clarified Sackett I
as follows:

To the degree that coverage under a particular
after-acquired-vehicle provision continues in effect
throughout the existing policy period, subject only
to conditions subsequent such as notice and the
payment of premiums, ... we clarify that Sackett I
should not disturb the effect of an initial UM/UIM
stacking waiver obtained in connection with a
multi-vehicle policy. Again, our reasoning is that
the term “purchase,” as specially used in Section
1738, does not subsume such adjustments to the
scope of an existing policy containing such terms.

We hold that the extension of coverage under an

after-acquired-vehicle provision to a vehicle added

to a pre-existing multi-vehicle policy is not a new

purchase of coverage for purposes of Section

1738(c), and thus, does not trigger an obligation on

the part of the insurer to obtain new or

supplemental UM/UIM stacking waivers.
940 A.2d at 333-34. Thus, if an insurer extends coverage to an insured's
new vehicle on a pre-existing policy pursuant to an after-acquired vehicle
clause, then the insurer does not have to obtain a new stacking waiver
from the insured. Sackett IJ, 940 A.2d at 334. Pennsylvania law thus
makes clear that the inquiry into whether stacking cases are governed

by Sackett I or Sackett IT, and consequently whether a new stacking

waiver is required, depends upon the scope of the language of the after-

10
Case 4:18-cv-02318-JFS Document 30 Filed 01/07/21 Page 11 of 17

acquired-vehicle provision. Seiple v. Progressive N. Ins., Co., 568 Fed.
App’x 188, 186 (8d Cir. 2014).

In Sackett v. Nationwide Mut. Ins. Co. (Sackett ITT), 4 A.8d 637 (Pa.
Super. 2010), the same parties continued to litigate the case from the
rulings in Sackett I and Sackett II. In Sackett III, the trial court
conducted a non-jury trial and declared that the Sacketts could stack the
UIM benefits under Nationwide’s policy for a total of $300,000—$100,000
for each of the Sacketts’ vehicles. Nationwide contended that it was not
required to have the Sacketts sign new waivers upon the acquisition of
the new vehicle. The Sacketts maintained that new waivers were
required because the new vehicle was added to the policy by an
endorsement. On appeal, the Superior Court of Pennsylvania agreed
with the Sacketts. In doing so, it looked at the after-acquired vehicle
clause and determined that it was “expressly made finite by the terms of
the policy,” thereby making Sackett I the controlling law in the case
requiring new waivers. Id. at 640. For example, the Superior Court
noted that the Nationwide after-acquired vehicle clause applied only if
the Sacketts did not have other collectible insurance and it was

inherently finite providing “coverage ... only during the first 30 days.”

11
Case 4:18-cv-02318-JFS Document 30 Filed 01/07/21 Page 12 of 17

Id. Because the Sacketts added coverage for the new vehicle on their
existing policy through an endorsement, the court found that they
obtained other “collectible insurance.” Id.‘

The newly acquired additional vehicle clause at issue here is similar
to the clause in Sackett III. For example, here the clause states that
“coverage applies only if there is no other insurance policy that provides
coverage for the additional vehicle.” (Doc. 24 417). Further, coverage
was purchased for the vehicle under an Antique Auto Endorsement.
(Doc. 24-4, at 3). Also, the terms of the after-acquired vehicle clause are
finite (“For any newly acquired vehicle that is in addition to any shown
in the Declarations[,] coverage shall apply for the first thirty (30) days
after you acquire the vehicle....”). (Doc. 24-5, at 1). Thereafter, “you must
ask us to insure the additional vehicle within thirty (30) days after you
acquire the vehicle.” (/d.). Like the vehicle in Sackett LI, the E] Camino
was added to the policy through an endorsement. The policy change was
effective August 9, 2016—the date of the purchase. (Doc. 24-1). Thus,

under the factual scenario presented here, it is apparent to the court that

 

4 In Sackett III, Nationwide conceded that coverage was added by an
endorsement and not by way of the after-acquired vehicle clause. Id. at
n.3. Here, the defendant does not make the same concession.

12
Case 4:18-cv-02318-JFS Document 30 Filed 01/07/21 Page 13 of 17

the El Camino was added to the existing policy on the day of its purchase
and not through the newly acquired additional vehicle clause in the
subject policy which was never triggered. No further action was
necessary to add the vehicle to the policy.

The parties have cited several cases in reliance upon their
respective positions. The defendant relies upon: Seiple, 568 Fed. App’x
183 (3d Cir. 2014) (Sackett III does not create a per se rule that vehicles
added by endorsement require new stacking waivers without regard to
the language in the after-acquired clause); Powell v. Allstate Prop. & Cas.
Ins. Co., Civil Action No. 13-5721, 2014 WL 3573139, at *8—*9 (E.D. Pa.
July 21, 2014) (concluding that the plaintiff's vehicle was added to the
policy via a continuous after-acquired clause and rejecting the plaintiff's
argument that the amended declarations page, which reflected the
addition of the vehicle, was an endorsement); Mitchell v. Progressive
Preferred Ins. Co., Civil Action No. 3:14-0384, 2015 WL 5762927, at *3
(M.D. Pa. Sept. 29, 2015) (holding that the vehicle was added to the policy
via a continuous after-acquired vehicle clause and no new waiver form
was required); and Kuhns v. Travelers Home & Marine Ins. Co., 760 Fed.

App’x 129, 132-33 (3d Cir. 2019) (affirming the district court’s conclusion

13
Case 4:18-cv-02318-JFS Document 30 Filed 01/07/21 Page 14 of 17

that “neither the adding of the fourth vehicle to the declarations sheet,
nor the issuance of that sheet, triggered [the insurer’s] contractual duty
to extend coverage to the [insured’s] newly-acquired vehicle. Instead, its
duty was triggered by the policy’s after-acquired vehicle clause,” and
holding that the insurer was not required to secure a new waiver form).

Romano relies upon: Bumbarger v. Peerless Indem. Ins. Co., 93 A.3d
872 (Pa. Super. 2014) (en banc) (holding that a fourth vehicle was added
via endorsement and the insurer needed to obtain a new waiver, where
the plaintiff informed her insurance agent that she wanted the vehicle
added to the policy and the addition was reflected in an amended
declarations page); Pergolese v. Standard Fire Ins. Co., 162 A.3d 481, 490
(Pa. Super. Ct. 2017) (concluding that the additional vehicle was added
via an endorsement and the insurer had to secure a new waiver, where
the plaintiffs requested proof of coverage for a vehicle prior to purchase
and the agent faxed the plaintiffs an amended declarations page
reflecting coverage of that vehicle); and Barnard v. Travelers Home &
Marine Ins. Co., 216 A.3d 1045, 1051 (Pa. 2019) (concluding that an
insurer must offer an insured the opportunity to waive stacking of UIM

coverage limits whenever the insured purchases UIM coverage “for more

14
Case 4:18-cv-02318-JFS Document 30 Filed 01/07/21 Page 15 of 17

than one vehicle under a policy.”) Barnard was certified to the
Pennsylvania Supreme Court from the U.S. Court of Appeals for the
Third Circuit. See Barnard v. Travelers Home & Marine Ins. Co., No. 18-
1456, 2018 WL 9708889 (3d Cir. Nov. 27, 2018). The Third Circuit
certified the case because the answer to whether an insured makes a
“purchase” of underinsured motorist insurance when the insured
increases coverage, requiring a written waiver, “cannot be drawn with
confidence from the reported cases.” Jd. at *2.5

We find Bumbarger to be most similar to the facts in our case. In
Bumbarger, the plaintiff was issued an automobile policy from the
insurer which provided motor vehicle coverage for two vehicles. The
policy also provided for UM/UIM motorist coverage, but the plaintiff
executed forms validly rejecting stacking of UM/UIM coverage in
compliance with the MVFRL. Two months later, the plaintiff purchased
a third vehicle and she requested her insurance agent to add the third

vehicle to the policy. The third vehicle was added to the policy through a

 

5 The Third Circuit also stated that the “answer would be of help to
insurance carriers as they would know the scope of their obligation to
obtain waivers from insureds with respect to stacking when increasing

UIM coverage.” Id.

15
Case 4:18-cv-02318-JFS Document 30 Filed 01/07/21 Page 16 of 17

validly executed endorsement effective the date of the purchase of the
vehicle. When the plaintiff added her third vehicle to the policy, she
executed an endorsement of the original policy, titled a “Policy Changes
Summary.” That endorsement indicated she had non-stacked uninsured
coverage for the new vehicle. After an accident with an uninsured driver,
the plaintiff sought stacked coverage of the uninsured motorist coverage,
despite the validly executed rejection of stacked coverage at the inception
of the policy. The Superior Court of Pennsylvania held that when an
insured takes ownership of a vehicle and simultaneously informs his
insurer of the new vehicle, the language and purpose of the after-acquired
vehicle provision in the policy is never triggered. Id. at 878.

In the facts of our case, Romano added the El Camino to the existing
policy on the day of its purchase through his insurance agent. (Doc. 28-
1). The defendant issued a new “Automobile Policy Declarations”
conspicuously noting a “POLICY CHANGE CHANGED EFFECTIVE:
Aug. 9 2016.” (Doc. 23-1, at 1 and 3). The defendant also included a
transmittal letter dated August 9, 2016, confirming that the E] Camino
was added to the policy informing him that the additional premium was

$149.32, and the letter also enclosed an Antique Auto Endorsement.

16
Case 4:18-cv-02318-JFS Document 30 Filed 01/07/21 Page 17 of 17

(Doc. 23-4). Thus, we find that under the facts of this case, the defendant
was required to obtain new UIM stacking waivers when Romano added
a vehicle to the policy simultaneously with the purchase of the El
Camino. We will deny the defendant’s motion for summary judgment.

An appropriate order follows.

OSEPH F. Sern, TR”
ag

United States istrate Judge
Dated: January 7, 2021

17
